Citation Nr: 0928487	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-31 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative disc disease and degenerative joint disease of 
the cervical spine (cervical spine disability), currently 
rated 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
degenerative disc disease and scoliosis of the thoracic spine 
with lumbosacral strain (thoracolumbar disability).

3.  Entitlement to an increased (compensable) rating for left 
(minor) shoulder strain, status post dislocation (left 
shoulder disability).

4.  Entitlement to an increased (compensable) rating for 
right knee retropatellar pain syndrome with residual fracture 
of the right patella (right knee disability).

5.  Entitlement to an increased (compensable) rating for left 
knee retropatellar pain syndrome (left knee disability).

6.  Entitlement to an increased (compensable) rating for 
hepatitis C with mild liver fibrosis.

7.  Entitlement to an increased (compensable) rating for 
eczema.

8.  Entitlement to an increased (compensable) rating for scar 
of the right chin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to August 
2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board remanded the claim in August 2008 for 
further development and consideration. 

The issues of entitlement to increased (compensable) ratings 
for a left shoulder disability and hepatitis C are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 




FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's cervical spine disability is manifested by normal 
motion; normal muscle strength, without neurological deficit, 
and without incapacitating episodes of intervertebral disc 
disease requiring bed rest prescribed by a physician.  
Arthritis with painful motion has been shown.  

2.  The preponderance of the evidence shows that the 
Veteran's thoracolumbar disability is manifested by normal 
motion; normal muscle strength, no neurological deficit, and 
no incapacitating episodes of intervertebral disc disease 
requiring bed rest prescribed by a physician.  Arthritis with 
painful motion has been shown.

3.  The preponderance of the evidence shows that Veteran's 
right knee disability is manifested by normal knee range of 
motion, no instability, and no radiological evidence of 
degenerative changes.

4.  The preponderance of the evidence shows that Veteran's 
left knee disability is manifested by normal knee range of 
motion, no instability, and no radiological evidence of 
degenerative changes.

5.  The preponderance of the evidence shows that the 
Veteran's eczema covers less than 5 percent of the whole body 
and 5 percent of exposed areas; did not result in scarring; 
has not been found to impair any motion or function; or 
require systemic therapy, such as corticosteroids or other 
immunosuppressive drugs.

6.  The preponderance of the evidence shows that the 
Veteran's right chin scar is 3 millimeters by 4 millimeters, 
well healed, and asymptomatic; it is not depressed or 
otherwise manifested by tissue loss, tenderness, adherence to 
the underlying tissue, ulceration, inflammation, edema, 
hyperpigmentation, or limitation of function.  




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.31, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5237, 5243 (2008).

2.  The criteria for a compensable rating for thoracolumbar 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.31, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5237, 5243 (2008).

3.  The criteria for a compensable rating for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2008).

4.  The criteria for a compensable rating for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2008).

5.  The criteria for a compensable rating for eczema have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Codes 7801-06 
(2008).

6.  The criteria for a compensable rating for right chin scar 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7800-05 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The present case involves "downstream" issues, as the 
initial claim for service connection was granted in the 
rating decision on appeal, and the appellant disagrees with 
the evaluations assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see also Shinseki v. Sanders, --- 
S.Ct.---, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

"Where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
rating are not met."  38 C.F.R. § 4.31.

The Veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing 
his claim when this disability may have been more severe than 
at other times during the course of his appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A.  Musculoskeletal Disabilities

Degenerative arthritis established by X-ray findings will be 
rated based on limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath, 1 Vet. App. at 592.

1.  Spinal Disabilities 

The veteran's spinal disabilities are evaluated under 
Diagnostic Code 5237 using the General Rating Formula for 
Diseases and Injuries of the Spine.  This formula provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching, in the area of the spine 
affected by the residuals of injury or disease:

a 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height,

a 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis,

a 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine,

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine,

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, and

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

The criteria also provide ratings for intervertebral disc 
syndrome (IVDS).  Diagnostic Code 5243.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, is to be 
separately rated under an appropriate diagnostic code. 

a.  Orthopedic Considerations

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (2); see Plate V.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (2); see 38 C.F.R. § 4.71a, 
Plate V.

On July 2005 and July 2006 VA examinations, the range of 
motion of the cervical spine was 0 to 45 degrees flexion, 0 
to 45 degrees extension, 0 to 45 degrees lateral bending 
bilaterally, and 0 to 80 degrees rotation bilaterally. 

The Veteran is entitled to a 10 percent rating, but no 
higher, as he demonstrated arthritis of the cervical spine on 
X-ray with painful motion.  See Diagnostic Code 5003, supra.  

On July 2005 and July 2005 VA examinations, the range of 
motion of the lumbar spine was 0 to 90 degrees flexion, 0 to 
30 degrees extension, 0 to 30 degrees lateral bending 
bilaterally, and 0 to 45 degrees rotation bilaterally.

These normal lumbar range of motion findings approximate a 
noncompensable rating.  However, a February 2007 neurosurgery 
evaluation noted that a private magnetic resonance imaging 
(MRI) report found thoracolumbar degenerative changes.  
Therefore, an increased, 10 percent, rating is warranted 
pursuant to Diagnostic Code 5003, supra.  

b.  Intervertebral Disc Syndrome

The Veteran's treatment records are devoid of any 
prescription of bed rest to treat his back disabilities and, 
accordingly, a rating in excess of 10 percent for 
intervertebral disc syndrome is not warranted.  


c.  Neurological Considerations

There is no evidence of any neurological manifestations of 
the Veteran's spinal disabilities as reported by the normal 
neurological examinations on July 2005 and July 2006 VA 
examinations.  A private neurosurgery evaluation dated in 
February 2007 is of record.  Although the Veteran complained 
of spinal pain and radiation, motor and neurological 
examinations were normal.  As such, the criteria for separate 
ratings for neurological manifestations have not been met.

2.  Bilateral Knee Disabilities 

Compensable ratings for limitation of flexion of the leg are 
warranted when flexion is limited to 45 degrees (10 percent), 
30 degrees (20 percent), and 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings 
for limitation of extension of the leg are assigned when 
extension is limited to 10 degrees (10 percent), 15 degrees 
(20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Normal knee flexion and extension is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

On July 2005 examination, bilateral knee range of motion was 
normal.  Bilateral Knee X-rays were normal.  July 2006 VA 
examination again found bilateral knee range of motion to 
have been normal.  There is no showing of arthritis.

A compensable rating based on limitation of motion is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260, 5261, supra.

The Veteran's knee disabilities may also be evaluated under 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257.  

July 2005 and July 2006 VA examinations noted no instability 
of either knee.  Therefore, neither subluxation nor lateral 
instability is shown in the record and this precludes 
consideration of an additional separate rating under 
Diagnostic Code 5257. 

3.  DeLuca Considerations

As reflected in the July 2005 and July 2006 VA examinations, 
there was no evidence of additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance on 
repetitive use of the spine or knees.  There is no evidence 
of functional loss approximating the next higher rating for 
these four musculoskeletal disabilities.  

B.  Skin Disabilities 

Eczema is to be rated as disfigurement of the head, face, or 
neck (under Diagnostic Code 7800); as scars (under Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805); or as eczema (under 
Code 7806) depending upon the predominant disability.

For disfigurement of the head, face, or neck, one 
characteristic of disfigurement results in the grant of a 10 
percent disability rating.  Evidence that disfigurement of 
the head, face, or neck has resulted in visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement warrants the 
award of a 30 percent disability evaluation.  The next higher 
rating of 50 percent requires evidence that disfigurement of 
the head, face, or neck has caused visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or with 
four or five characteristics of disfigurement.  The highest 
evaluation of 80 percent necessitates evidence that 
disfigurement of the head, face, or neck has resulted in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with six or more 
characteristics of disfigurement.  Diagnostic Code 7800.

Note (1) to Diagnostic Code 7800 states that the 8 
characteristics of disfigurement are a scar 5 or more inches 
(13 or more cm.) in length; a scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of a scar that 
is elevated or depressed on palpation; a scar that is 
adherent to underlying tissue; the skin is hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); the underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. cm.); and the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Diagnostic Code 7801 rates scars that are deep, or that cause 
limited motion, based on the area of the scars.  The minimum 
compensable rating of 10 percent would require an area or 
areas exceeding 6 square inches (39 sq. cm.).  Diagnostic 
Code 7802 rates scars that are superficial and that do not 
cause limited motion, based on the area of the scars, with an 
area or areas of 144 square inches (929 sq. cm.) or greater 
required to support the sole compensable rating of 10 
percent.  Diagnostic Code 7803 provides a 10 percent rating 
for a superficial, unstable scar, and Diagnostic Code 7804 
provides a 10 percent evaluation for superficial scars that 
are painful on examination.  Finally, scars can also be 
assigned disability ratings based upon limitation of function 
of the affected part.  Diagnostic Code 7805.

Under Diagnostic Code 7806, a noncompensable rating is 
warranted if less than 5 percent of the entire body or less 
than 5 percent of the exposed areas are affected; and, no 
more than topical therapy required during the past 12-month 
period.  A 10 percent rating is warranted for dermatitis or 
eczema that is at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating is 
warranted for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent rating.

1.  Eczema

There is no evidence that the Veteran's eczema requires the 
use of immunosuppressive medications or corticosteroids for 
any duration.  On July 2005 general medical and July 2006 VA 
skin examinations, the Veteran's eczema was asymptomatic.  

The Veteran's eczema is not analogous to Diagnostic Codes 
7801 and 7802 that pertain to large, deep scars or large 
scars that cause limitation of motion as the veteran's scar 
does not exceed 6 square inches, the minimum area of coverage 
required for a compensable rating.  

A compensable rating is not for application under Diagnostic 
Codes 7803-05 because the eczema is essentially asymptomatic 
and causes no associated functional impairment.  

2.  Scar of the Right Chin

The Veteran's scar is rated under Diagnostic Code 7800.  
However, as noted in the July 2005 VA general medical and 
July 2006 VA scar examination reports, the Veteran's scar is 
well healed and there is no evidence of any disfigurement.  

The Veteran's scar is not analogous to Diagnostic Codes 7801 
and 7802 that pertain to large, deep scars or large scars 
that cause limitation of motion as the Veteran's scar does 
not exceed 6 square inches, the minimum area of coverage 
required for a compensable rating.  The July 2006 VA scar 
examination report noted that the Veteran's scar was 3 
millimeters by 4 millimeters.

There is no evidence that the scar is unstable to warrant 
application of Diagnostic Code 7803, superficial, unstable 
scars.  As noted in the July 2006 VA examination report, no 
pain, adherence, induration, ulceration, or inflammation has 
been shown, and a higher rating under Diagnostic Code 7804 is 
not for application either.  The record does not demonstrate 
limitation of function associated with the scar that would 
support a compensable rating under Diagnostic Code 7805.  
Again, the July 2006 VA examination stated that there was no 
loss of function caused by the scar.

C.  Extraschedular Considerations

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Id. 

The Veteran has not required any hospitalization for his 
service-connected disabilities and his examination and 
treatment records are devoid of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  Examinations of record found no significant 
disablement.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Consequently, the schedular evaluations currently 
assigned adequately reflects the clinically established 
impairment experienced by the Veteran and higher rating on an 
extra-schedular basis are not warranted.

D.  Conclusion 

Regarding the thoracolumbar claim, the 10 percent rating 
represents the most disabling the disability has been since 
the Veteran was separated from service.  The preponderance of 
the evidence is against the other claims; there is no doubt 
to be resolved; and increased ratings are not warranted.  At 
no time during the pendency of these claims, have the 
disabilities been more or less disabling than as currently 
rated. 


ORDER

Entitlement to an increased rating for service-connected 
cervical spine disability is denied.

Entitlement to an increased, 10 percent, rating for 
thoracolumbar disability is granted.

Entitlement to an increased (compensable) rating for right 
knee disability is denied.

Entitlement to an increased (compensable) rating for left 
knee disability is denied.

Entitlement to an increased (compensable) rating for eczema 
is denied.

Entitlement to an increased (compensable) rating for scar of 
the right chin is denied.






REMAND

The VA duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).

A VA examination was conducted in July 2005.  Shoulder range 
of motion was normal.  A left shoulder X-ray study was 
normal.  July 2006 VA examination again found left shoulder 
range of motion to have been normal.  

However, the Veteran submitted a private magnetic resonance 
imaging (MRI) of the left shoulder dated in October 2006.  
The report noted a Hill-Sach deformity (compression injury to 
the humeral head), "most likely" a superior and anterior 
labral tear, a small loose body in the joint, indications of 
degenerative subchondral change.  In light of the likely 
presence of residuals from the Veteran's service-connected 
left shoulder disability, another examination is necessary.  

The Veteran hepatitis C was noted to have been asymptomatic 
on July 2005 VA examination.  VA examination on July 2006 
found that the Veteran's hepatitis C was not manifested by 
fatigue, malaise, and anorexia, incapacitating episodes, 
jaundice, organomegaly, liver tenderness, malnutrition, 
gastrointestinal disturbance, or weight loss.  The Veteran 
was not taking medication for the disability.  

However, the Veteran submitted a private gastroenterology 
note dated in January 2007 noting that the Veteran's 
hepatitis C had relapsed and that medication was recommended.  
In light of the possibility of additional medical records 
relating to treatment of the Veteran's hepatitis C and 
possible residuals, an attempt to locate additional treatment 
records should be made.  In addition, the Veteran should be 
afforded another examination.  




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the 
information necessary to acquire the 
complete medical treatment records, not 
currently of record, regarding his left 
shoulder and hepatitis C.

2.  Schedule the Veteran for a VA 
orthopedic examination to assess the 
current severity of his service-connected 
left shoulder disability.

The VA examiner should conduct all 
necessary testing, including specifically 
range of motion studies (measured in 
degrees, with normal range of motion 
specified), and the examiner should review 
the results of any testing prior to 
completion of the examination report.  The 
examiner must also determine whether there 
are objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the left shoulder and 
left knee are used repeatedly over a 
period of time.  And this determination 
also should be portrayed, if feasible, in 
terms of the degree of additional range of 
motion loss due to these factors.

The examiner should also clarify whether 
the Veteran's left shoulder disability is 
manifested by any arthritis, synovitis, 
bursitis, periostitis; or dislocation, 
malunion or non-union of the clavicle and 
scapula, and, if non-union, whether it is 
with or without loose movement.

The claims file must be made available for 
a review of the Veteran's pertinent 
medical history.  The examiner should 
specifically comment on the findings of 
the private October 2006 MRI report of the 
left shoulder.

3.  Schedule the Veteran for a VA 
examination to determine the degree of 
impairment due to hepatitis C.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The 
examiner should determine whether the 
Veteran has been given medication for the 
disability since 2007.  A complete 
rationale should accompany all opinions 
provided.

4.  Then readjudicate the claims.  If 
either claim continues to be denied, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


